FILED
                              NOT FOR PUBLICATION                           SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HONGXIANG LIN,                                    No. 08-70774

               Petitioner,                        Agency No. A095-300-409

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Hongxiang Lin, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir. 2007), and we deny the petition

for review.

      The BIA did not abuse its discretion in denying Lin’s motion to reopen as

untimely where the motion was filed more than a year after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and he failed to demonstrate changed circumstances in

China to qualify for the regulatory exception to the time limitation, see 8 C.F.R. §

1003.2(c)(3)(ii); see also He, 501 F.3d at 1132 (the birth of children outside the

country of origin is a change in personal circumstances that is not sufficient to

establish changed circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-70774